         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE NEW YORK TIMES COMPANY, NICHOLAS
CONFESSORE, and GABRIEL DANCE,

                                   Plaintiffs,
                             -v-                                  18 Civ. 8607 (LGS)
FEDERAL COMMUNICATIONS COMMISSION,

                                   Defendant.


                          DECLARATION OF ERIK SCHEIBERT

       I, ERIK SCHEIBERT, pursuant to 28 U.S.C. § 1746, declare the following under penalty

of perjury:

       1.     I currently serve as the Associate Chief Information Officer for Engineering and

the Chief Enterprise Architect within the Office of the Managing Director at the Federal

Communications Commission (“FCC”). I have worked at the FCC, in this and other information

technology capacities, since 2005.

       2.     In this role, I am the subject matter expert on the FCC’s Electronic Comment

Filing System (“ECFS”). I had this responsibility during April through June of 2017, the period

covered by the FOIA request that is the subject of the Complaint filed in The New York Times

Company, et al. v. Federal Communications Commission, 18 Civ. 8607, currently pending in the

United States District Court for the Southern District of New York.

       3.     On or around December 19, 2017, and April 20, 2018, I participated in

teleconferences in which I explained the technical features of ECFS to employees of The New

York Times in an attempt to resolve The New York Times’s appeal of the FCC’s denial of FOIA

request No. 2017-738.
         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 2 of 16



       4.      The statements contained in this declaration are based upon my personal

knowledge, upon information provided to me in my official capacity, and upon conclusions and

determinations reached and made in accordance therewith.

                               The System Architecture of ECFS

       5.      ECFS is the FCC’s information system that serves as the repository for public

comments and other materials submitted in the course of rulemaking and other FCC docketed

proceedings. ECFS allows members of the public to comment electronically on FCC

proceedings and to access comments other parties have filed. A defining design feature of

ECFS, therefore, is that it is an open, public-facing system. It is configured to be easily accessed

and used by any member of the public interested in participating in or learning about an FCC

proceeding. It is designed to accept data from the public in large volumes and in a wide variety

of formats, and to manage the large spikes in traffic that the application experiences during high-

profile proceedings.

       6.      ECFS is an application built on cloud-computing infrastructure. It consists of a

number of virtual servers and other devices operating within a “virtual private cloud” separated

from the public Internet by firewalls and other security measures. ECFS was built and has been

operated and maintained by the FCC’s Information Technology (“IT”) staff.

       7.      A member of the public interested in using ECFS can access it in two ways from

the public Internet. Using either mode of access, users can submit comments or search for and

review comments submitted by others. Under the first method, a user can access ECFS through

the human user interface located at the following Uniform Resource Locator (“URL”):

https://www.fcc.gov/ecfs. Under the second method, a user can access ECFS through an

application programming interface (“API”) located at the following URL:




                                                 2
           Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 3 of 16



https://publicapi.fcc.gov/ecfs. The API allows users to extract information from and/or submit

comments to ECFS in larger volumes and at faster rates than the human user interface allows.

       8.      ECFS gives users the option to either file comments with supporting documents

(“Standard Filings”) or allows users to submit their comments via an online form (“Express

Filings”). For both Standard and Express filings, ECFS requires users to identify the proceeding

on which they are commenting and to provide their names and postal addresses. Both the

Standard and Express filing forms include the following notice: “You are filing a document into

an official FCC proceeding. All information submitted, including names and addresses, will be

publicly available via the web.”

       9.      ECFS processes users’ computerized requests to submit or review comments in a

variety of ways.1 Many common requests for information can be fulfilled by information stored

(or “cached”) external to the ECFS application by a commercial content delivery network with

which the FCC contracts to help manage ECFS web traffic. Other information requests and all

requests to submit comments are processed through a series of intermediate application elements

(known as “hops”) located internally within the ECFS application, before the requests reach the

internal FCC servers in which ECFS content is stored and processed (the ECFS “application”

and “database” servers).

       10.     These internal hops include software that distributes user requests among the

computing resources available in ECFS (“load balancers”), servers that process and respond to

user web requests (“web servers”), and servers that organize and filter the requests (“proxy



       1
          For the purposes of this declaration, a “request” means any of the common “client”
request methods defined by the hypertext transfer protocol (http). The FOIA requests at issue
refer to “GET” and “POST” requests. A successful GET request will retrieve data from ECFS,
while a successful POST request will submit new data into ECFS.


                                                3
              Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 4 of 16



servers”). To allow these application elements to communicate with each other and to process

user requests, each of these internal ECFS servers is assigned a private Internet Protocol (“IP”)

address. Processing a single request through multiple hops will take a certain period of time,

usually less than a second, but sometimes longer in high traffic periods.

          11.     The FCC has a strong security interest in protecting ECFS’s internal configuration

from public disclosure. In particular, publicly disclosing the internal IP addresses which the

FCC uses to link various ECFS components will give attackers a roadmap through the system,

and threaten the confidentiality, integrity or availability of the information in the ECFS database

and the system itself.2 Aided with knowledge of these internal IP addresses, attackers can access

the internal system elements that manage system traffic and process user requests. In addition,

attackers can potentially delete or alter information in the system, or make the system publicly

inaccessible. More generally, if internal information about the ECFS system is publicly

disclosed, attackers will have valuable information about how the FCC secures and configures its

other information systems, including systems operated by the FCC’s Enforcement Bureau, its

Public Safety and Homeland Security Bureau, and its Office of Inspector General.

                                   The June 2017 FOIA Request

          12.     On June 22, 2017, plaintiff Nicholas Confessore, on behalf of The New York

Times, filed a FOIA request (“June 2017 Request”) with the FCC. The request was assigned

FOIA Control No. FCC-2017-000764 (generally, the “FOIA Request”). The June 2017 Request

stated:




          2
         The Federal Information Security Modernization Act, the law under which the FCC and
other Federal Government agencies operate their information systems, defines confidentiality,
integrity, and availability as the three objectives of “information security.” 44 U.S.C. § 3552(3).


                                                  4
         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 5 of 16



          Please provide the web server logs for comments submitted for Federal
          Communications Commission docket No. 17-108 between 4/26/17 and 6/7/2017. I
          would like the logs for requests submitted via both to https://www.fcc.gov/ecfs/filings/
          and any submissions through the FCC's API (application programming interface). For
          each comment, please include the following information: 1) Server logs for both GET
          and POST requests 2) The date/time stamp of each request 3) The full query including
          query strings 4) The IP address of the client making the request 5) The browser
          USERAGENT 6) The following headers when available: Accept, Accept-Encoding,
          Accept-Language, Connection, Host, DNT, Upgrade-Insecure-Requests, Via, X-
          Forwarded-For.

A true and correct copy of The New York Times’s June 2017 Request is annexed hereto as

Exhibit A.

       13.      By letter dated July 21, 2017, the FCC denied the June 2017 Request, stating that

the information requested may be withheld in full under FOIA Exemption 6 because it “includes

personably identifiable information and therefore cannot be released.” A true and correct copy

of the FCC’s July 21, 2017 denial letter is annexed hereto as Exhibit B.

       14.      By letter dated July 25, 2017, The New York Times appealed the agency’s denial.

A true and correct copy of The New York Times’s appeal of the FCC’s denial is annexed hereto

as Exhibit C.

       15.      Given the system architecture and the security concerns described above, Mr.

Confessore’s June 2017 Request for “web server logs for comments submitted for FCC docket

No. 17-108” was not a simple, straightforward request. The ECFS application does not log

comments in the way Mr. Confessore assumed it did for the purpose of the June 2017 Request.

       16.      Server logs are files that a server automatically generates when it or another

system element performs its activities. The data in server logs are not “submitted” by users; they

are artifacts of the machine-to-machine communication necessary to execute a request. The

FCC’s server logs also help the agency detect patterns that indicate potential malicious software

(“malware”) or other security threats. ECFS does not have a single set of server logs that



                                                  5
         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 6 of 16



comprehensively documents ECFS’s activities. Instead, multiple server logs document the

activities of the various internal servers and other elements involved in the operations of ECFS.

Significantly, ECFS does not assign a unique identifier to incoming requests in order to

accurately track the processing of user requests across multiple server log entries. If ECFS had

such a feature, FCC IT staff could reliably map the processing of a user request throughout the

servers, or hops, in the ECFS system. Because ECFS lacks such a feature, however, it is

impossible for FCC to directly and definitively track a public comment in the database back to

“the IP address of the client making the request,” as Mr. Confessore requested. The data

captured in internal server logs typically records only the immediately preceding internal hop,

rather than the entire path of the request.

       17.     To approximately track a single comment back to the original user request, FCC

would have to engage in a painstaking process of working backwards from the date and time the

comment appeared in the ECFS database, as opposed to relying on a reliable unique identifier

that would attach to and track the request as it progressed through multiple internal hops. The

only way FCC can approximately track a single comment is to laboriously retrace the request’s

path through the multiple internal hops, as those hops are recorded in multiple server logs, back

out to the original request made from the public Internet. The retracing process would allow

FCC to identify several requests made close in time to the second the comment appears in the

database, and guess which one is the actual originating request. However, FCC cannot directly

and conclusively correlate one ECFS request with one ECFS comment.

       18.     Several other factors complicate the process for tracking a single comment back

to the original user request. In busy periods, for example, ECFS receives thousands of requests a

minute, so there can be a large number of requests that correlate very closely in time with a




                                                 6
         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 7 of 16



specific comment. Time correlation is also complicated by the fact that the individual servers’

timestamp mechanisms are not fully synchronized. Furthermore, the server logs record user

requests for all ECFS dockets, so a POST log entry will not disclose whether the user was

posting a comment in FCC Docket No. 17-108 or in another of the hundreds of proceedings that

were active in April and May 2017.

       19.     Separately, The New York Times’s request also created security concerns. If the

FCC provides the server logs necessary to trace a submitted comment back to the IP address of

the requester, it will necessarily disclose the IP addresses of the internal system elements (the

hops) through which the request traveled. As explained above in Paragraph 11, this will

compromise the security of the FCC’s computer systems.

       20.     The New York Times and the FCC subsequently engaged in email and telephone

communications in an attempt to reach a consensual resolution regarding the FOIA Request. I

personally explained the above-described technical limitations and security concerns to Mr.

Confessore and his counsel during two telephone conference calls I participated in on or around

December 19, 2017, and April 20, 2018.

                         The New York Times’s Amended Requests
                      Dated September 22, 2017 and December 21, 2017

       21.     The New York Times amended its FOIA Request through e-mail correspondence

on September 22, 2017, and a letter on December 21, 2017. The September 22 amendment

eliminated certain types of header fields from the original request. The December 21

amendment further narrowed the requested information to just the comment itself, the originating

IP address, the date and time stamp, and the User-Agent header. True and correct copies of those

communications are annexed hereto as Exhibit D and Exhibit E, respectively. These

amendments reduced the number of log elements The New York Times sought in its original



                                                 7
         Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 8 of 16



FOIA Request. Specifically, the September 22 modification eliminated the following header

information from the original FOIA Request: Accept, Accept-Encoding, Accept-Language,

Connection, Host, DNT, Upgrade-Unsecure-Requests, Via. See Exhibit D. The December 21

amendment further eliminated the X-Forwarded-for header and the full query, including query

strings, from the original FOIA Request. See Exhibit E. These modifications, however, did not

change Mr. Confessore’s request to correlate a submitted comment with a specific ECFS request.

As described above, the configuration of the ECFS system elements makes this type of

correlation highly complicated and burdensome. Therefore, these “narrowed requests” did not

reduce the technical difficulty of correlating a comment to its originating ECFS request. In

addition, the amended requests still sought the intermediate logs necessary to trace a submitted

comment back to the IP address of the requester. Thus, the requests still raised the security

concerns discussed above by revealing sensitive information about the FCC’s network

architecture.

                          The New York Times’s Amended Requests
                           Dated May 7, 2018 and August 31, 2018

       22.      By letter dated January 29, 2018, the FCC submitted a supplemental response to

its July 2017 denial of The New York Times’s June 2017 Request. A true and correct copy of

the letter is attached as Exhibit F. In that letter, FCC stated that the records sought by the June

2017 Request are exempt from disclosure because IP addresses are protected by FOIA

Exemption 6. FCC also stated that the requested server logs are subject to withholding under

FOIA Exemption 7(E) because revealing the logs would reveal “information about how the

Commission protects the security of the ECFS and its other information assets.”

       23.      By letter dated February 26, 2018, The New York Times appealed the FCC’s

supplemental denial. A true and correct copy of that letter is attached as Exhibit G.



                                                 8
           Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 9 of 16



       24.     By letter dated May 7, 2018, The New York Times amended Mr. Confessore’s

request again. A true and correct copy of the letter is attached as Exhibit H. In this May 7, 2018

letter, Christina Koningisor of The New York Times’s Legal Department expressed The New

York Times’ understanding of the configuration of the ECFS server logs, and the obstacle this

created to the FOIA Request. This letter stated:

       The FCC can’t definitively link [the user IP address] to [the User-Agent header] because
       i) there’s no unique identifier recorded in each set of logs, and ii) it takes time to flow
       through each layer, so the timestamps for a single comment might be slightly different
       between the two sets of logs.

See Exhibit H. The New York Times also acknowledged the FCC’s security concerns about

disclosing these internal IP addresses in its May 7, 2018 letter and agreed that the FCC could

withhold these addresses. See id. at 2.

       25.     In its May 7, 2018 letter, The New York Times narrowed its prior FOIA request

to seek:

       [L]ogs from the FCC’s web servers handling requests to www.fcc.gov/ecfs/filings and
       the FCC’s API between April 26, 2017 and June 7, 2017, with any non-originating IP
       addresses removed using a method [of replacing each non-originating IP address with a
       unique identifier], but retaining any User-Agent headers and originating IP addresses,
       along with their respective timestamps. Additionally we’re requesting the comments,
       names and timestamps in ECFS submitted between the same dates.

Id. at 3 (hereinafter “May 2018 Request”).

       26.     The May 2018 Request sought at least two log files: one log showing the

originating IP addresses and another log showing “User-Agent” information of ECFS requests

made between April 26, 2017, to June 7, 2017. Id. at 1. Specifically, the amended request

dropped the requirement that the FCC attempt to directly correlate a submitter’s IP address with

the submitter’s comments. Instead, to address the concern that revealing the IP addresses of our

internal servers will pose a security risk, The New York Times asked the FCC to employ a “find-




                                                   9
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 10 of 16



and-replace” process to replace these internal IP addresses with newly-created identifiers which

would show that the two log files were associated with each other. Id. at 2. For example, if a

server’s IP address is “100.1.1.1,” or “100.1.1.2,” under The New York Times’s proposal, FCC

will be required to find and replace that address with the unique identifier “A-1,” or “A-2,”

respectively. Id. at 2–3.

      27.      In its May 2018 Request, The New York Times explained that it will use this

information to perform a “statistical analysis of the data.” Id. at 2. I understand this to mean that

The New York Times will attempt to correlate a submitter’s IP address and User-Agent

information to the submitter’s comments in FCC Docket No. 17-108. The “User-Agent” field

contains specific information about a user’s computer system, such as the operating system,

operating system version, browser version, the browser platform, and the user’s language

settings. Because the User-Agent field contains specific information relating to a user’s

computer system, it will help someone identify particular users and distinguish between two

users who share the same IP address. That information could then potentially be matched with

users’ corresponding comments in ECFS, which contain the commenters’ provided names and

addresses, allowing The New York Times to link the information contained in the server logs to

a particular person.

       28.     By letter dated August 31, 3018, The New York Times modified the FOIA

Request again (“August 2018 Request”). A true and correct copy of that letter is annexed hereto

as Exhibit I. The August 2018 Request sought:

       [L]ogs from the FCC’s web servers handling requests for docket no. 17-108 to
       www.fcc.gov/ecfs/filings/ and the FCC’s API between April 26, 2017 and June 7, 2017,
       with any non-originating IP addresses removed using a method like the one described in
       the May 7, 2018 letter, but retaining any User-Agent headers and originating IP addresses
       along with their respective timestamps.




                                                 10
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 11 of 16



Id. at 1. Other than eliminating that portion of the May 2018 Request which sought “comments,

names, and timestamps in ECFS for comments submitted between the specified dates,” id., the

August 2018 Request was identical to the May 2018 Request. As discussed above, the

“comments, names, and timestamps in ECFS for comments submitted between the specified

dates” are already publicly available.

       29.     The May 2018 and August 2018 Requests appear aimed to correlate different logs

in order to associate a user’s IP address with the user’s User-Agent header, but it is not necessary

to correlate different logs to find this data. In ECFS, one server log, referred to as the “API

proxy server log,” displays both the user’s IP address and User-Agent header. However, this

type of server log is not limited to requests associated with a particular FCC proceeding. Nor

does this server log identify the FCC proceeding to which an ECFS request is ultimately

directed. It also contains other types of ECFS requests besides requests to post comments, such

as requests to download comments. Therefore, limiting this API proxy server log to only posts

related to a particular proceeding like FCC Docket No. 17-108 with a high degree of confidence

in the resulting data is not possible for the reasons described above at Paragraphs 16–18.

       30.     If the FCC staff were required to approximately identify the entries in the API

Proxy server log that are associated with a particular docket, such as FCC Docket No. 17-108,

we would need to analyze the logs and comments to create and test a script especially for that

purpose. To be clear, this is unlike querying a relational database. Unlike a relational database,

the script will need to match records based on “most likely” matches, and will require the script

to analyze many records for each potential match. Unlike a database, it is not possible for us to

match records based on common fields or by simply running a search or sorting the two data

sources by time and assuming that the records will line up. Instead, IT staff would need to




                                                 11
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 12 of 16



analyze the API proxy server logs and the comments, find ways to identify “most likely”

matches based on variable time stamps, write and test a script to correlate the comments to the

API proxy server logs, and then validate the results. Moreover, it is not possible to correlate the

comments and API proxy server logs with a high degree of statistical confidence. For example,

for a given time span of comments, for example, those made within a single second, we would

need to make a judgment call about which proxy log entries best match comments, based on the

time gap between the log and comments, and then filter out the log entries matched to comments

to proceedings other than FCC Docket No. 17-108. The time gap varies over time, and therefore

makes a high confidence match (or even reasonable match) difficult to achieve. It is possible to

include additional log entries from servers located between the API proxy servers and the

database to improve the confidence of the matching, but this significantly complicates the

matching effort because there are three data sources to match up. Again, with either method, the

result would be a highly imperfect estimation of which IP addresses and User-Agent string pairs

are associated with comments filed with FCC Docket No. 17-108. There is no one “right” way

to carry out this process—it would require the IT staff to exercise our judgment about what

degree of statistical confidence is optimal and how best to achieve that end.

       31.     Assuming that The New York Times wants all the server logs for ECFS as their

May 2018 and August 2018 Requests state, and not just the API proxy server logs described in

Paragraph 29 above, fulfilling such a request involves far more than the simple “find-and-

replace” process described in The New York Times’s May 2018 Request and incorporated by

reference in its August 2018 Request. The FCC cannot simply run a search on a database.

Instead, these amended requests require the FCC to use significant IT resources to create a new

record that neither exists nor is maintained as part of its operations.




                                                  12
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 13 of 16



       32.     To create the new records sought by the May 2018 and August 2018 Requests,

FCC technical specialists will first have to design and write another script that is capable of

analyzing each element of the data rows contained in the responsive server logs, and then extract

and modify the requested elements (e.g., the internal IP addresses) from these logs. There are

significant technical hurdles to developing such a script.

       33.     For example, due to the cloud-based architecture of ECFS, in which IP addresses

are dynamically assigned to different servers as supply and demand for the service changes, the

script will need to be tailored to properly replace each version of that server’s IP address with a

unique identifier. Once written, the script will then need to be tested and manually checked to

ensure that it operates as intended. The script will also need to be validated using multiple data

sets to ensure it will properly scale if applied to the entire set of server logs. The process of

developing and testing the script to create the requested record will likely take over a week of

staff time. To create the actual document The New York Times is requesting, the FCC will then

have to devote significant computing resources to run the script to the tens of millions of lines of

server log rows that exist for the requested time period.

        IP Addresses and User-Agent Headers Can Be Linked to Individual Persons

       34.     The New York Times’s May 2018 and August 2018 Requests also raise separate

issues regarding the privacy of ECFS users. These requests seek the IP addresses of users who

made requests to ECFS during the specified period, as well as the logged User-Agent headers,

which indicate which Web browser and operating system each user employed to access ECFS.

While ECFS makes public the names and postal addresses that commenters provide with their

submissions (and provides notice to commenters that it is doing so), it does not disclose the IP

addresses or other technical information recorded in the FCC’s logs as users interact with the




                                                  13
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 14 of 16



system. The FCC has consistently denied this part of Mr. Confessore’s requests on privacy

grounds, because the requested information can be used to identify and potentially harm

particular individuals.

       35.     An IP address is a unique string of numbers that identifies each device on the

Internet. Computers, servers, networked printers, and other networked devices are each assigned

an IP address, allowing IP traffic to be properly routed to and from that device. An IP address

may be static, meaning that it remains the same over an extended period of time. An IP address

may also be dynamic, meaning that it is subject to change. While IP addresses are associated

with devices, they often can be reliably linked to individual persons. Through a process

sometimes called “identity resolution,” digital advertisers combine IP addresses, browser

information, and other digital identifiers with more traditional off-line identification information

(such as names, addresses, etc.) to create detailed profiles of individual consumers. For example,

The New York Times’s current Privacy Policy describes how it combines “device information”

such as IP addresses, geolocation, browser type, and browser language with other personal

information about its users. See https://help.nytimes.com/hc/en-us/articles/115014892108-

Privacy-policy/, paragraph 4(a).

       36.     In its May 2018 Request, The New York Times states that it intends to use the

requested log information to perform a “statistical analysis,” in which it will do the work of

matching IP addresses—which are stored in the FCC’s server logs and are not publicly

available—with individual commenters who made submissions to ECFS during the requested

period, by looking up the public comments posted to FCC Docket No. 17-108. See Exhibit H, at

2. As discussed above, the User-Agent and time stamp information sought by The New York

Times will also help it identify individual users. That is, it will allow The New York Times or




                                                 14
        Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 15 of 16



another FOIA requester to link a commenter’s name and address to his or her IP address. Once

The New York Times, or any member of the public who obtains the same FOIA records,

establishes this link, the IP address will serve as an individual identifier, not just for the purposes

of ECFS, but also in other contexts. Data sets that combine consumers’ “online” and “offline”

personal information have a number of applications in the commercial digital marketplace, such

as identity verification, fraud detection, and marketing. As discussed in Paragraph 8 above, the

FCC does not give ECFS users any notice that their log data can be used for such purposes.

       37.     The privacy risk to ECFS users is not limited to commercial exploitation of their

personal information. Malicious actors (motivated by their opposition to a commenter’s views,

financial gain, or some other motive) could use this information to commit identity theft or

otherwise harm the user. For example, the details disclosed in the User-Agent header

information about a given user’s system can potentially inform malicious actors as to whether the

user is employing an outdated browser or an operating system with a vulnerability. By knowing

this system information and the associated system’s IP address, a malicious actor can potentially

exploit that vulnerability.




                                                  15
          Case 1:18-cv-08607-LGS Document 24 Filed 03/14/19 Page 16 of 16



I declare under penalty of perjury that the foregoing is true and correct.


Dated:
         Washington, b.C.




                                                 16
